NUMBER 13-17-00508-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

JUDITH ANN NEUSE AND ALL
OCCUPANTS OF 2115 ICHABOD
LN, EDINBURG,TX 78539,                                                   APPELLANT,

                                            v.

NATIONSTAR MORTGAGE, LLC,                         APPELLEE.
____________________________________________________________

          On appeal from the County Court at Law No. 8
                   of Hidalgo County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Longoria and Hinojosa
             Memorandum Opinion by Justice Hinojosa

      Appellant, Russel Glenn Neuse, appealed a judgment signed by the County Court

at Law No. 8 of Hidalgo County, Texas. On September 17, 2018, the Clerk of this Court

notified appellant that that his brief failed to satisfy several of the requirements of the

Texas Rules of Appellate Procedure.        Appellant filed a first amended brief.      On
September 28, 2018, the Clerk notified appellant that that his first amended brief again

failed to satisfy several of the requirements of the Texas Rules of Appellate Procedure.

Specifically, the Clerk notified appellant that his first amended brief did not contain

appropriate citations to the authorities and to the record as required by Rule 38.1(i) of the

Texas Rules of Appellate Procedure. See TEX. R. APP. 38.1(i). The Clerk instructed

appellant to file a second amended brief. Additionally, the Clerk warned appellant that if

the second amended brief did not comply with the rules of appellate procedure, we may

affirm the judgment or dismiss the appeal. Appellant’s second amended brief fails to

comply with Rule 38.1(i) of the Texas Rules of Appellate Procedure because it contains

no record references and fails to cite to a single appellate opinion. The Court, having

considered the documents on file and appellant’s failure to comply with the rules of

appellate procedure and the notices issued by the Clerk, is of the opinion that the appeal

should be dismissed. See id. R. 42.3(b),(c). Accordingly, the appeal is DISMISSED for

want of prosecution.

                                                                LETICIA HINOJOSA
                                                                Justice

Delivered and filed the
18th day of October, 2018.




                                             2